Title: To George Washington from Colonel Joseph Reed, 27 December 1776 [letter not found]
From: Reed, Joseph
To: Washington, George

Letter not found: from Col. Joseph Reed, 27 Dec. 1776. Reed says in his narrative of events that after his arrival at Trenton late on this date: “I wrote to Gen. Wash’g by Express informing him of the State of Things of the Progress of Gen. Cadwallader’s Division & the Retreat of the Enemy & urging him to cross the River again & pursue the Advantages which Providence had presented, representing also that there was a great Prospect of overtaking Donop before he could reach Princetown or Brunswick where the Enemy were yet in Force” (“Reed’s Narrative, 1776–77,”“General Joseph Reed’s Narrative of the Movements of the American Army in the Neighborhood of Trenton in the Winter of 1776–77.” Pennsylvania Magazine of History and Biography 8 (1884): 391–402. 397).